                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANNA MARIE DAVIS                                                                   PLAINTIFF


v.                                  4:20-cv-00945-BRW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                  DEFENDANT
                                           ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. After careful review of the RD and the timely

objections received thereto, as well as a de novo review of the record, the Court approves and

adopts the RD as this Court’s findings in all respects. Accordingly, the Commissioner’s decision

is affirmed, and this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 25th day of May, 2021.



                                                      Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE
